Citation Nr: 0126216	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  01-08 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
malaria.

3.  Entitlement to an increased (compensable) rating for 
residuals of right knee strain.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1967 to 
August 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision from the RO in St. 
Petersburg, Florida.  The claims file subsequently was 
transferred to the RO in Philadelphia, Pennsylvania.  

The Board's decision on the claim for a compensable rating 
for residuals of right knee strain is set forth below.  The 
claims for increased ratings for malaria and PTSD, as well as 
the TDIU claim, are addressed in the remand following the 
decision.  


FINDING OF FACT

The veteran's service-connected right knee disorder is 
manifested by minimal pain, with conceivable additional 
functional loss during intermittent flare-ups.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 10 percent rating for the residuals 
of right knee strain have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, and 5261 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations that 
implement (but, with the possible exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise noted, these regulations also are 
effective November 9, 2000.  Id.  

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In this case, the RO has not yet had an opportunity to 
consider the claim for a compensable evaluation for right 
knee strain in light of the above-noted change in the law and 
its implementing regulations.  Nonetheless, the Board 
determines that the Board is not precluded from proceeding to 
an adjudication of the veteran's claim without first 
remanding the claim to the RO, as the requirements of the new 
law and regulations have essentially been satisfied.  The 
Board notes that by virtue of the September 2001 Statement of 
the Case (SOC), the veteran and his attorney were advised of 
the laws and regulations governing the claim, and the basis  
on appeal, and, hence, was given notice of the information 
and evidence necessary to support his claim.  Furthermore, 
the veteran has been afforded a VA examination of his right 
knee, he has not identified any additional relevant evidence 
that has not been requested or obtained, and there is 
otherwise no indication that there is any outstanding 
evidence that is necessary for adjudication of this claim.  
Hence, adjudication of this issue on appeal, without remand 
to the RO for initial consideration under the new law and 
regulations, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.  

The veteran has been assigned a noncompensable (zero percent) 
rating for his service-connected right knee disability; he 
requests an increased (compensable) rating for this 
disability.  

Pertinent to this issue, the veteran underwent VA examination 
in May 2001.  At that time, the veteran had complaints of an 
achy pain in the right knee.  He indicated that he had no 
physical restrictions, and reported that he received no 
treatment for the knee.  The examiner also noted that the 
veteran did not use a knee brace, that he worked as a 
landscaper, and that he was able to fulfill his work 
requirements in spite of the right knee.  Range of motion was 
from 0 to 135 degrees.  There was negative drawer sign and 
negative grind sign.  X-rays were normal.  The diagnostic 
impression was history of torn ligament of the right knee 
with very minimal residual of pain.  The examiner noted that 
there were no restrictions at that point.  He indicated that 
there was no evidence of fatigability or incoordination.  
While the examiner noted that the veteran was prone for 
intermittent flare-ups of the right knee, he also indicated 
that it was not possible to predict the amount of dysfunction 
during flare-ups.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3 (2001).  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

Historically, the veteran's service-connection residuals of 
right knee strain have been evaluated under the provisions of 
Diagnostic Code (DC) 5257.  See June 2000 rating decision.  
The Statement of the Case, issued in September 2001, reflects 
that the RO also considered DC 5260 and 5261.  To give the 
veteran every consideration as regards the instant issue, the 
Board will consider the pertinent criteria under all three 
diagnostic codes in evaluating the disability under 
consideration.  

Under DC 5257, other impairment of the knee, such as 
recurrent subluxation or lateral instability, is rated 10 
percent for slight disability, 20 percent for moderate 
disability, and 30 percent for severe disability.  

Under DC 5260, a noncompensable evaluation is assigned for 
flexion limited to 60 degrees; a 10 percent rating may be 
assigned for flexion limited to 45 degrees.  Under DC 5261, 
extension limited to 5 degrees is assigned a noncompensable 
evaluation; a 10 percent rating may be assigned for extension 
limited to 10 degrees.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).

After considering the evidence of in light of the applicable 
laws and regulations, and with resolution of all reasonable 
doubt in favor of the veteran, the Board finds that a 10 
percent rating may be assigned for the veteran's service-
connected residuals right knee disability.   

There is no objective evidence of significant (if any) 
limitation of motion, as the findings elicited on range of 
motion in May 2001 are essentially normal.  See 38 C.F.R. 
§ 4,71, Plate II (reflecting standard or normal range of knee 
motion as from 0 to 140 degrees).  Hence, there is no 
indication that the veteran experiences limitation of motion 
warranting, at least, the minimum compensable rating under DC 
5260 or 5261.  However, given the veteran's complaints of 
achy pain, and the the examiner's finding of minimal pain, it 
is conceivable that the veteran may experience some 
functional loss, in addition to that shown objectively, 
during the intermittent flare-ups described by the examiner.  
Giving due consideration to the DeLuca principles, noted 
above, and resolving all reasonable doubt in the veteran's 
favor (see 38  U.S.C.A. § 5107 and 38 C.F.R. § 3.102), the 
Board concludes that the criteria for a 10 percent rating, 
based on slight right knee impairment under DC 5257, are met.  

That said, the evidence does not support the assignment of a 
rating in excess of 10 percent for the right knee.  There is 
no indication whatsoever that during the veteran's flare-ups, 
he experiences such disabling pain as to warrant a 
compensable evaluation under DCs 5260 or 5261, or the next 
higher, 20 percent evaluation, under DC 5257.  Indeed, he has 
reported that he receives no treatment for the knee, does not 
wear a knee brace, and is able to accomplish his job, despite 
his complaint of achy pain.  Moreover, absent additional 
clinical findings, there is no basis for evaluation of the 
diability under any other pertinent diagnostic code.  See 
38 C.F.R. § 4.71a.  Finally, as there is no evidence of 
marked interference with employment (i.e., beyond that 
contemplated by a 10 percent rating), frequent periods of 
hospitalization or treatment, or other usual factors 
associated with the right knee, consideration of the criteria 
and procedures for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) are not warranted.  

For all the foregoing reasons, the Board concludes that 
assignment of a 10 percent evaluation for the residuals of 
right knee strain, under DC 5257, is appropriate.  


ORDER

A 10 percent rating for the residuals of a right knee strain 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

A preliminary review of the record reveals that further 
development with respect to each of the claims remaining on 
appeal is warranted.

The veteran claims that due to his PTSD, he is unable to hold 
down a job.  The record indicates that in May 2001, he was 
evaluated to determine the severity of his PTSD.  However, 
the examination report does not include findings sufficiently 
responseive to the applicable rating criteria.  Moreover, 
while the examiner assigned a Global Assessment of 
Functioning (GAF) score of 45, his clinical findings do not 
appear to support the GAF score assigned.  Moreover, the 
examiner indicated that he did not have the opportunity to 
review the claims file at the time of examination, and the 
record indicates that the veteran has received treatment for 
his PTSD since the May 2001 VA examination.  

Thus, the current record is inadequate to properly assess the 
severity of the veteran's PTSD.  Hence, the Board finds that 
the RO should arrange for the veteran to undergo a 
comprehensive psychiatric examination, to include review of 
the veteran's pertinent medical history, to obtain findings 
and conclusions needed to adequately assess the severity of 
the disability.  Furthermore, as the veteran is also claiming 
entitlement to TDIU, primarily due to PTSD, and the record 
includes no opinion in this regard, the psychiatrist should 
also comment upon the impact of the veteran's PTSD on his 
employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Pertinent to the claim for a compensable evaluation for 
residuals of malaria, the veteran also underwent VA 
examination in May 2001.  The examiner, Dr. K.P., stated that 
it was clear that the veteran had no residuals from malaria 
and that CBC or blood smears were not warranted.  However, 
the examiner did not adequately explain the rationale for 
this conclusion.  The Board thus finds that this matter 
should be remanded in order for Dr. K.P. to provide the 
rationale for this opinion, and/or, if necessary, for the 
veteran to undergo further examination.

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  38 C.F.R. § 3.655 (2001).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) sent to her concerning such 
examination.    

Prior to arranging for the veteran to undergo further 
examination or obtaining additional medical opinion, the RO 
should obtain and associate with the claims file any 
outstanding pertinent medical records.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also assist the veteran in 
obtaining and associating with the claims file all pertinent 
records from any other source(s) or facility(ies) identified 
by the veteran.  

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000.  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has been fully complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, these matter are hereby REMANDED to the RO for 
the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities, as 
well as from other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, this fact should be noted in the 
claims files, and he and his attorney 
should be so notified.  The veteran is 
also free to submit any pertinent medical 
or other records in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo examination.

2.  Once all available records pertinent 
to the above-requested development have 
been received and associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to determine the severity of 
his PTSD.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All necessary tests and 
studies should be accomplished, and all 
findings should be reported in detail.  
All findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached should be set forth in 
a typewritten report.  

The examiner should render specific 
findings as regards the existence and 
extent (or frequency, as appropriate) of 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner should 
assign a GAF score, and provide a clear 
explanation of what the score means.  The 
examiner should also offer an opinion as 
to whether it is, as least as likely as 
not, that the veteran's PTSD, either 
alone or in concert with other service-
connected disability(ies), renders the 
veteran unable to obtain or retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set for the in a typewritten report.  

3.  Also after associating with the 
claims file all records received pursuant 
to the development requested in paragraph 
1, above, the RO should forward the 
claims file to Dr. K.P. and request that 
the doctor provide an addendum to the May 
2001 opinion.  The physician should 
provide his rationale for the conclusion 
that the veteran "clearly has no 
residuals from malaria," to include 
citation to specific evidence of record, 
and pertinent medical authority, as 
appropriate.  

4.  If Dr. K.P. is not available or 
unable to render the opinion without 
again examining the veteran, or the RO 
otherwise determines that further 
examination is needed, the RO should 
arrange for the veteran to undergo such 
an examination.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician(s) designated 
to examine the veteran. All necessary 
tests and studies should be accomplished, 
and all findings should be reported in 
detail.  The examiner should indicate 
whether the veteran has any residuals of 
malaria.  If so, the examiner is to 
specify the residuals and indicate the 
extent and severity of such residuals.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set for the in a typewritten report.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

5.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
files and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.  

7.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority.  
The RO should consider the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations.

8.  Unless the benefits sought on appeal 
are granted to the veteran's satisfaction, 
the RO should furnish to the veteran and 
his attorney an appropriate supplemental 
statement of the case, and afford him the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



